Citation Nr: 9910849	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-30 721	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for asbestosis or an 
asbestos-related lung disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from August 1952 to June 1956.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The veteran's service medical records are negative for 
pulmonary disability but in VA Form 21-4138, Statement in 
Support of Claim, of April 1995 the veteran related his 
inservice history of asbestos exposure.  Other possible 
causes of pulmonary disability can be identified in the 
record.  However, the Board requires a medical opinion as to 
whether exposure to asbestos during service caused a chronic 
respiratory disability.  

In Ennis v. Brown, 4 Vet. App. 523, 527 (1993) it was noted 
that while there is no statute regarding asbestos and 
asbestos-related diseases nor have any regulations been 
promulgated, such claims must be developed and adjudicated in 
light of guidelines set forth in DVD Circular 21-88-8 which, 
as noted in Ashford v. Brown, 10 Vet. App. 120, 123-24 
(1997), was later included in Manual M21-1 (and the criteria 
for rating pulmonary disabilities has been amended to include 
rating for asbestosis, 38 C.F.R. § 4.97, DC 6833 (1998)).  

In this regard, a December 1994 interpretation by a private 
physician of a September 1994 chest X-ray concluded that the 
veteran had prominent calcified costal cartilage, 
bilaterally.  VA pulmonary function testing in February 1996 
found mild obstructive lung disease, and it was recommended 
that the veteran stop smoking.  The initial diagnosis on VA 
pulmonary examination in February 1996, which noted a history 
of bi-apical pleural thickening and a calcified granuloma on 
a VA chest X-ray in 1994, was a history of asbestos exposure.  
It was commented that the veteran's radiologically documented 
biapical thickening could be related to old tuberculosis 
disease versus asbestos.  Thereafter, a subsequent February 
1996 VA chest X-ray found no evidence of pleural plaques or 
interstitial lung disease and no evidence of focal 
infiltrates or effusion.  An addendum to the VA examination 
in February 1996 noted that the pulmonary function testing 
was consistent with mild chronic obstructive pulmonary 
disease (COPD) and that chest X-rays were unchanged but there 
was no fibrosis or plaques consistent with asbestosis.  It 
was felt that he had mild COPD secondary to chronic cigarette 
abuse.  

However, received after the June 1997 statement of the case 
(SOC), was an interpretative report by a private physician of 
a February 1997 chest X-ray.  The assessment was "[p]leural 
thickening/Pleural Plaques consistent with Asbestos 
Exposure/Asbestos Related Disease."  

The RO has not adjudicated the claim in light of the 
additional February 1997 private chest X-ray report.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take the appropriate steps to obtain 
the actual films of VA X-rays in 1994, noted on the VA 
examination in 1996, and X-ray films taken in 
conjunction with the VA examination in 1996.  

The RO should take the appropriate steps to obtain, if 
possible, actual films of private X-rays in 1994 and 
February 1997 which were the basis for the above noted 
private clinical reports.  This should include the 
obtaining of authorization from the veteran.  

2.  The appellant should be afforded a VA examination 
by a pulmonary specialist who has had experience with 
asbestos-related diseases, if possible, to determine 
the nature and etiology of current pulmonary 
disorder(s).

The examiner is requested to obtain a detailed history 
from the appellant as to his occupational duties, both 
civilian and military.  All indicated studies and 
diagnostic tests should be performed.  

After the examination and careful review of the claims 
file, to include actual X-ray films requested above, 
if obtainable, the examiner is requested to give an 
opinion regarding the diagnosis/es and etiology of 
current pulmonary disorder(s), if any.  Specifically, 
the examiner should state whether it is as likely as 
not that the appellant's current pulmonary disorder(s) 
are due to exposure to asbestos during his active 
service.  

The examiner's report should include a summary of the 
pertinent medical history and objective findings upon 
which the opinion is based.  The claims file must be 
made available to the examiner prior to the 
examination, for use in the study of the appellant's 
case.  

3.  Following completion of the foregoing, the RO must 
review the claims folder and ensure that all of the 
foregoing development actions have been conducted and 
completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  
Specific attention is directed to the examination 
reports.  If the examination reports do not include 
fully detailed descriptions of pathology or adequate 
responses to the specific opinions requested, the 
reports must be returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the [examination] report does 
not contain sufficient detail, it is incumbent upon 
the rating board to return the report as inadequate 
for evaluation purposes.").  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994). 

4.  After the development requested above has been 
completed, the RO should readjudicate the veteran's 
claims.  

With regard to the claim for service connection for 
asbestos-related lung disability, the RO should comply 
with Paragraph 7.68, Part IV of the VA Adjudication 
Procedure Manual, M21-1.  

If the issue remains denied, a supplemental SOC should 
be provided to the appellant and his representative.  
The supplemental SOC should include a summary of all 
pertinent evidence of record, along with the legal 
criteria governing the claim.  

5.  This claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the 
United States Court of Veterans Appeals for additional 
development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

After allowing sufficient opportunity for the appellant and 
his representative to respond, the case, including any 
additional evidence, should then be returned to the Board for 
further appellate review. No action is required by the 
appellant until he receives further notice.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 


